In an action to recover damages for personal injuries, the defendant Phero Borgella appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated June 5, 1996, which denied his motion for summary judgment dismissing the complaint insofar as asserted by the plaintiff Ruth Charles against him on the ground that she did not sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The medical evidence submitted by the plaintiff Ruth Charles raised a triable issue of fact (see, CPLR 3212 [b]) as to whether she sustained a serious injury as defined by Insurance Law § 5102 (d). Mangano, P. J., Ritter, Sullivan, Altman and Mc-Ginity, JJ., concur.